Citation Nr: 1820826	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-17 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for residuals of a left distal fibula fracture prior to November 8, 2017 and a rating in excess of 10 percent for the disability from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1963 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for the disability at issue and assigned it a noncompensable rating from March 31, 2011.  A subsequent December 2017 rating decision increased the rating to 10 percent from November 8, 2017.  This was following a Board remand which ordered a new VA examination.  Prior to the remand, the Veteran had presented testimony during a February 2017 before the undersigned Veterans Law Judge, at which time he authorized a waiver of initial RO consideration of any additional evidence submitted. 


FINDINGS OF FACT

1.  Prior to November 8, 2017, the evidence does not show that the Veteran's left ankle disability caused limited or painful motion.  

2.  From November 8, 2017, the evidence does not show that the Veteran's left ankle disability has caused marked limitation of motion.  


CONCLUSIONS OF LAW

The criteria for a compensable rating for residuals of a left distal fibula fracture prior to November 8, 2017 or in excess of 10 percent for the disability from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.59, Diagnostic Code 5271 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.1 (2016).

When determining the severity of musculoskeletal disabilities, which are at least partly rated on the basis of range of motion, VA must consider the extent of additional functional impairment a Veteran may have above and beyond the limitation of motion objectively demonstrated due to pain, limited or excess movement, weakness, incoordination, and premature or excess fatigability, etc., particularly when symptoms "flare up," to include periods of prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; Sharp v. Shulkin, 29 Vet. App. 26, 31-35 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 .

The Veteran's left fibula fracture is rated under Diagnostic Code 5271, which assigns a 10 percent rating for moderate limitation of motion and a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a.  In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Based on the evidence, the Board finds that prior to February 17, 2017, a compensable rating is not warranted for the Veteran's service-connected left distal fibula fracture disability.  The preponderance of the evidence shows that prior to that time, the Veteran's fracture residuals did not cause limited or painful motion of his left ankle.  At the time of the VA examination in October 2011, the Veteran reported daily flare-ups because of pain, caused by standing for a long time.  On examination, his left ankle plantar flexion was to 45 degrees (normal) or greater [see 38 C.F.R. § 4.71a, Plate II (2016)], and its dorsiflexion was to 20 degrees or more (again normal - id.).  Furthermore, there was no objective evidence of painful motion, with either dorsiflexion or plantar flexion, and the Veteran was able to perform repetitive use testing with 3 repetitions with no additional limitation in the range of motion following such testing.  Even more, the Veteran had no functional loss and/or functional impairment of the ankle, even though he had localized tenderness or pain on palpation of the left ankle joint.  Other findings, including concerning muscle strength and stability, were also normal, and X-rays did not show degenerative changes.  And, while in January and December 2016, the Veteran complained of left ankle pain, his left ankle was found to have a full range of motion then as well as in February and December 2012, August 2013, and January 2015, when he also had no pain.  In short, the evidence did not show a compensable degree of disability of the Veteran's left ankle at the time of the October 2011 VA examination, or at any definitive time prior to November 8, 2017.  Information from the November 8, 2017 VA examination report has been considered in making this last statement, but the Veteran has shown a lack of credibility and his assertions are not supportable.  

The Veteran reported in January 2012 that the resident doctor who examined him (in October 2011) did not ask him any questions about his foot; he made similar charges at the time of his hearing in February 2017.  However, these statements lack credibility as they are inconsistent with the October 2011 VA examination report which indicates that his reports of pain caused by prolonged standing were noted by the examiner.  There is a presumption that the resident doctor did what was required, in the absence of clear and convincing evidence to the contrary, which is lacking here.  In his February 2017 hearing testimony he reported that his symptoms have both been the same since the 2011 VA examination and that they have gotten worse since then.  However, the preponderance of the evidence is against a finding of a compensable degree of left ankle impairment at any definitive time prior to November 8, 2017.  

Next, based on the evidence, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected left distal fibula fracture disability since November 8, 2017, as the preponderance of the evidence indicates that the Veteran has not had marked limitation of motion of his left ankle since then.  Instead, no more than moderate limitation of motion of the left ankle is shown.  The examination on that date showed that the Veteran's left ankle plantar flexion was to 25 degrees, out of a normal 45, and that its dorsiflexion was to 15 degrees, out of a normal 20 degrees.  This is not indicative of marked limitation of motion, but instead, is no more than moderate limitation of motion.  Other factors were supportive of our conclusion.  There was pain noted on both plantar flexion and dorsiflexion, but it was reported that it did not cause any functional loss and that there was no evidence of it on weightbearing.  The Veteran had merely mild localized tenderness, and there was no crepitus.  There was pain on passive motion, but not in non-weightbearing, and the Veteran was able to perform repetitive use testing with at least 3 repetitions, without any additional loss of function or range of motion afterwards.  It was reported that pain -- but not weakness, fatigability, lack of endurance, or incoordination -- significantly limits functional ability with repeated use over a period of time.  While the Veteran had complained of instability when walking without an ankle support, the examiner took that into consideration, and in the examiner's medical judgment, there was none contributing to disability.  Also, the Veteran's muscle strength was 5/5 with no muscle atrophy or reduction in strength.  

The Board accepts the Veteran's November 2017 examination date complaints of pain, and that he can barely put weight on his ankle in the morning when he wakes up, but this symptom, obviously, is very short-lived, not contributing significantly to disability.  The Veteran's report that he gets flare-ups when he is doing house chores and yard work has also been taken into consideration.  Still, however, marked limitation of motion of his left ankle due to any and all symptoms is not alleged or shown.  Instead, on average, no more than moderate limitation of motion of the Veteran's left ankle is shown by the evidence of record, including the November 2017 VA examination report.  A February 2018 VA podiatry report showing a normal and equal range of motion of his ankles, normal and equal muscle strength bilaterally, including on heel inversion and tiptoe standing, no instability, and only mild warmth and tenderness of the anterolateral left ankle, is not supportive of marked limitation of motion warranting a higher rating than 10 percent.  Instead, it is consistent with no more than moderate limitation of motion of the left ankle.  

The preponderance of the evidence is against the appeal for higher ratings and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  This being said, the Board would like to thank the Veteran for his service, and regrets that its decision must be unfavorable to the Veteran.  


ORDER

A compensable rating for residuals of a left distal fibula fracture prior to November 8, 2017, and a rating in excess of 10 percent for the disability from that date is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


